February 8, 1917. The opinion of the Court was delivered by
This action is upon a note alleged to have been made to Patrick by Mrs. Fanny C. Wallace, and alleged to have been indorsed by Mobley before it came into the hands of Patrick. Mrs. Wallace is now dead, and so is Mobley, who was her son. But Mobley was sued before his death, and answered, denying his own liability to pay, and that of his intestate, Wallace, as well. English is administrator cum testamentoannexo of the will of Mobley. Mobley became bankrupt in his lifetime, and thereby this note was barred payment. This action is on the new promise to pay, alleged to have been made after bankruptcy. The Court below, at the conclusion of the plaintiff's testimony, the defendant offering *Page 269 
no testimony, directed a verdict for the plaintiff, and that is the appellant's real offense.
The exceptions are seven in number, but they make only four practical issues of law, to wit: (1) Was it competent for the plaintiff to testify that when the note was delivered to him by John G. Mobley it had the name of John G. Mobley indorsed on the back of it? (2) Was it competent for the plaintiff to testify that Mobley made to him all the payments indorsed on the back of the note save the last, and to testify what was the medium of the last payment? (3) Was the testimony tending to show Mobley made a new promise of such character as to require its submission to a jury? (4) Was the testimony tending to prove the signature of Mrs. Wallace of such a character as to require its submission to a jury?
The issues marked 1 and 2 involve the application of the much-discussed statute which limits the right of a living party to testify about a transaction betwixt him and another party then dead. Section 438, Code of Procedure. It was manifestly incompetent for Patrick to testify that Mobley made payments and promises to him and in what the last payment consisted. Those were plainly transactions betwixt the two men, and the status closes Patrick's mouth thereabout. But it was competent for Patrick to testify that when he got possession of the note it had the name of Mobley across the back of it. It is true Patrick testified he got the note from Mobley, but that was not the essence of the matter; the essence lay in the fact that when Patrick got the note it had Mobley's name on it. It would have been competent for Patrick to have testified that Mobley did not put his name on the note after Patrick got it. The testimony Patrick did give amounts to the same thing.
Upon the issues marked 3 and 4, we have concluded they ought to have been submitted to a jury.
Upon the question of a new promise by Mobley, and upon the question of the genuineness of Mrs. Wallace's signature, *Page 270 
a Court may not differentiate the witnesses, K.H. Patrick and J.G. McCants, from the common run of witnesses. The force of the testimony of those witnesses was for the jury. The rule in such a case is perhaps stated with sufficient fullness in our decided cases; they are Chartrand v. Railroad, 85 S.C. 481, 67 S.E. 741;Gadsden v. Fertilizer Co., 89 S.C. 484, 72 S.E. 15; McLeod
v. Railroad, 93 S.C. 71, 76 S.E. 19, 705.
The judgment is reversed, and a new trial is ordered.